UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):September 13, 2007 NN, INC. (Exact name of registrant as specified in its charter) Delaware 0-23486 62-1096725 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 2000 Waters Edge Drive 37604 Johnson City, Tennessee (Zip Code) (Address of principal executive offices) Registrant's telephone number, including area code: (423) 743-9151 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFT 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFT 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFT 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFT 240.13e-4(c)) ITEM 8.01OTHER The Company announced a $25 million share repurchase program which became effective for one year beginning September 13, 2007. ITEM 9.01 FINANCIAL STATEMENTS AND EXHIBITS Exhibits: Exhibit Number Description of Exhibit 99.1 Press Release of NN, Inc. datedSeptember 13, 2007 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. NN, INC. Date:September 13, 2007 By: /s/James H. Dorton Name:James H. Dorton Title: Vice President - Corporate Development and Chief Financial Officer
